—Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered June 19, 1998, which dismissed as time-barred the petition pursuant to CPLR article 78 seeking petitioner’s reinstatement to his former position with respondent, unanimously affirmed, without costs.
The IAS Court correctly determined that this proceeding seeking petitioner’s reinstatement to his former probationary position as construction laborer with respondent was time-barred, since petitioner failed to commence the proceeding within four months of his termination (Matter of De Milio v Borghard, 55 NY2d 216). In any case, petitioner, as a probationary employee, was terminable without a hearing at the discretion of respondent absent a showing that he was dismissed in violation of statutory or decisional law, or for unconstitutional *146reasons (Matter of York v McGuire, 63 NY2d 760, 761), and no such showing has been made here. Concur — Nardelli, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.